Citation Nr: 1221091	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318. 

3.  Entitlement to service-connected burial allowance. 

4.  Entitlement to accrued benefits. 

5.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1976 to November 1984.  He died in April 2007; the appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision (RD) by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appellant was scheduled to appear at a hearing in Washington, D.C. in January 2011.  She was provided notice of the date and time of the hearing, but failed to appear for the hearing and did not request that it be rescheduled.  Accordingly, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2011).

When this case was previously before the Board in June 2011, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran died in April 2007 from cirrhosis of the liver, due to (or as a consequence of) hepatitis C, due to (or as a consequence of) cardiac arrhythmia.  

2.  At the time of the Veteran's death, service connection was in effect for the following disabilities:  cognitive disorder, not otherwise specified, rated as 100 percent disabling; chronic sinusitis with allergic rhinitis, rated as 30 percent disabling; and status post nasal fracture with deviated septum and nasal deformity, rated as 10 percent disabling.

3.  The Veteran's cognitive disorder was manifested by psychiatric symptoms that did not result in debilitation and did not play any role in the Veteran's death.  

4.  Cirrhosis of the liver, hepatitis C, and cardiac arhythmia were not present during active service or manifested within one year of discharge from active service, and none of the disorders was etiologically related to the Veteran's active service or service-connected disabilities.

5.  The Veteran died more than 5 years following his discharge from service and did not have a service-connected disability rated as totally disabling for at least 10 years prior to his death.  

6.  At the time of his death, the Veteran did not have a claim pending for VA benefits and there were no due and unpaid periodic monetary benefits to which he was entitled to receive on the basis of evidence in the file.

7.  The Veteran had no wartime service and the appellant's countable income for the periods pertinent to the appellant's claim exceeded the maximum annual income for pension benefits.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).

2.  The claim for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is without legal merit.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 322, 20.1106 (2011).  

3.  The criteria for payment of service-connected burial benefits have not been met. 38 U.S.C.A. §§ 2302, 2304 (West 2002); 38 C.F.R. §§ 3.1600(b), 3.1601(a) (2011).

4.  The appellant is not entitled to accrued benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160, 3.1000 (2011).

5.  The criteria for death pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3(b) (3), 3.23, 3.271, 3.272, 3.273 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of the Veteran's death, DIC, burial allowance, death pension benefits, and also entitlement to accrued benefits.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Also, in the context of a claim for service connection for cause of death, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

With respect to the claims for DIC under 38 U.S.C. § 1318 and for death pension benefits, the pertinent facts are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

With respect to the other matters on appeal, in May 2007, prior to the initial adjudication of the claims, the RO sent the appellant VCAA notice advising her of the elements to establish entitlement to accrued benefits and service connection for the cause of the.  The notice described the respective duties of VA and the claimant in obtaining evidence.  

In November 2011, during the course of the appeal, the originating agency sent the appellant a letter that is compliant with Hupp v. Nicholson, 21 Vet. App. 342 and Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  In addition, the claim for service-connected burial benefits is premised on the establishment of service connection for the cause of the Veteran's death.  No additional notice on the burial benefits issue is required in light of the Board's determination that service connection is not warranted for the cause of the Veteran's death. 

Although complete VCAA notice with respect to the foregoing matters was not sent until after the originating agency's initial adjudication of the claims, the Board finds there is no prejudice to the appellant in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds that the appellant has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are associated with the file.  The certificate of death and post-service treatment records are also of record.  All indicated development to obtain records pertinent to the claims has been completed.  In June 2011, the Board remanded the case for the purpose of obtaining pertinent, outstanding records.  However, such evidence cannot be obtained without the appellant's cooperation.  The RO attempted to secure such from the appellant in a November 2011 letter.  She did not respond, and further development could not proceed without her response.  The duty to assist is not a one-way street.  An appellant cannot passively wait for assistance in those circumstances where cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).)  

The Board acknowledges that no VA medical opinion addressing whether the causes of the Veteran's death were related to service or whether the disabilities for which service connection was in effect at the time of the Veteran's death caused or contributed to his death has been obtained.  The Board has determined that VA is not obliged to obtain a medical opinion because there is no competent evidence suggesting that his cardiac disorder, cirrhosis of the liver or hepatitis C was related to service or service-connected disability.  In addition, the certificate of death identifies the disabilities that caused the Veteran's death, and there is no competent evidence suggesting that any other disorder played a significant or material role in the Veteran's death.  Therefore, the medical evidence currently of record is sufficient to decide the claims and no medical opinion is required.

In sum, the Board is satisfied that that any procedural errors in the originating agency's development and consideration of the claims were insignificant and not prejudicial to the appellant.  Accordingly, the Board will address the merits of the claims.


Analysis

Service Connection for Cause of the Veteran's Death 

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests cardiovascular disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resting the effects of other disease or injury primarily causing death.  Where the service-connected condition affect vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be presumed.  38 C.F.R. § 3.312(c)(3).

According to the certificate of death the Veteran died in April 2007 from cirrhosis of the liver, due to (or as a consequence of) hepatitis C, due to (or as a consequence of) cardiac arrhythmia.  No other significant conditions are listed as having contributed to the Veteran's death.  

At the time of the Veteran's death, service connection was in effect for the following disabilities:  cognitive disorder, not otherwise specified, rated as 100 percent disabling; chronic sinusitis with allergic rhinitis, rated as 30 percent disabling; and status post nasal fracture with deviated septum and nasal deformity, rated as 10 percent disabling.

The Veteran's service treatment records (STRs) show that in July 1978 he complained of possible liver infection and rash; he underwent a hepatic profile with all blood work results within normal range.  There are no additional complaints regarding his liver.  STRs are negative for evidence of any cardiac disorder.  In addition, the report of the examination for discharge in July 1984 shows that the Veteran's liver and cardiovascular system were found to be normal.

VA treatment records show diagnoses of hepatitis B as far back as 1999 but do not show a diagnosis of hepatitis C.

The report of a VA psychiatric examination in November 2004 notes an Axis III diagnosis of liver disease.

On review of the evidence above, the Board finds there is no competent evidence of the presence of any of the certified causes of the Veteran's death in service or until decades thereafter.  Similarly, there is no competent evidence linking any of the certified causes of death to service or service-connected disability.  

The Board further notes that there is no competent evidence that any of the disabilities for service connection was in effect at the time of the Veteran's death caused or contributed to the Veteran's death.  Although the Veteran's cognitive disorder due to a closed head injury was rated as 100 percent disabling, the medical evidence shows that the disorder was manifested by psychiatric symptoms and did not result in debilitation. 

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the appellant in the form of correspondence to VA, in which it was generally asserted that the Veteran's death was connected to service.  

A layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu, 2 Vet. App. 492, 494.  The Board does not doubt the sincerity of her belief.  However, as a lay person, she is not competent to answer the medical questions presented in this appeal.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492.

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, as outlined above, there is no indication in the medical evidence that the Veteran's death was connected to his active service.

Therefore, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In so concluding, the Board in no way intends to minimize the Veteran's sacrifices for his country, which are deserving of the highest respect.  The Board, however, is obligated to decide cases based on the evidence before it rather than based on equity. See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


Service-Connected Burial Allowance

Under the applicable criteria, in the case of a deceased veteran who at the time of death was in receipt of VA compensation or pension, VA may pay a certain sum to cover the burial and funeral expenses of the deceased veteran and the expenses of preparing the body and transporting it to the place of burial.  38 U.S.C.A. § 2302(a). 

If a veteran's death is not service connected, an amount not to exceed the amount specified in 38 U.S.C.A. § 2302 may be paid toward the veteran's funeral and burial expenses, including the cost of transporting the body to the place of burial.  Entitlement is subject to, among other conditions, the veteran being in receipt of VA compensation or a pension at the time of his death.  38 C.F.R. § 3.1600(b). 

The record reflects that in a July 2007 decision the RO granted $300.00 for funeral costs and $610.00 for transportation expenses, as this was the amount allowed for a veteran whose death was not related to military service and was buried in a VA National Cemetery.

As outlined above, service connection for cause of Veteran's death is not warranted; therefore, additional burial allowance for service-connected death is not warranted.

Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318

Pursuant to 38 U.S.C.A. § 1318(a), DIC is payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected.  

A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years from the veteran's separation from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

The total rating may be schedular or based on individual unemployability (TDIU).  38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those cases during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Based on a thorough review of the evidence, the Board finds that the appellant is not entitled to DIC under 38 U.S.C. § 1318.  

The Veteran was rated totally disabled due to service-connected disability in a November 2000 rating decision, effective November 4, 1997; he died in April 2007; the Veteran died more than 5 years following his discharge from service and did not have a service-connected disability rated as totally disabling for at least 10 years prior to his death.

As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accrued Benefits

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In order to support a claim for accrued benefits, the veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

As the record reflects, there were no claims pending at the time of the Veteran's death; there was no unrated medical evidence in the claims file at the time of his death; and the Veteran was not entitled to any unpaid benefits at the time of his death.  Thus, accrued benefits must be denied.

As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. 426.  

Death Pension

In order to establish basic eligibility for VA death pension benefits to the surviving spouse of a veteran, the veteran must have had the requisite service.  38 U.S.C.A. § 1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

Payments of VA pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. § 1521.  In determining countable income, all payments of any kind or from any source will be included unless specifically excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.262, 3.272. 

The record contains the Veteran's DD 214 which reflects that he did not serve on active duty during a period of war.  Moreover, the appellant has excess income for death pension.  

The appellant's income exceeded the maximum annual pension rate for a surviving spouse with no dependents for the time period in which she applied.  See VA Manual M21-1, Appendix B.  The maximum annual pension rate (MAPR) is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a) (3), 3.23. 

Specifically, the appellant's annual income effective April 2007 amounted to $18,660.00 from the Social Security Administration and $5,952.00 from Civil Service Retirement.  Maximum income allowed for that year for death pension entitlement for someone in the appellant's category was $7,329.00. 

As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. 426.  


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for cause of the Veteran's death is denied. 

Entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C. § 1318 is denied. 

Entitlement to service-connected burial allowance is denied. 

Entitlement to accrued benefits is denied. 

Entitlement to death pension benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


